Citation Nr: 1121357	
Decision Date: 06/02/11    Archive Date: 06/09/11

DOCKET NO.  09-25 260	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death (DIC).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and an interpreter




ATTORNEY FOR THE BOARD

B. R. Mullins, Associate Counsel 

INTRODUCTION

The Veteran had active service from November 1967 to November 1969 and from April 1971 to February 1974.  The appellant claims to be the surviving spouse of the Veteran.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision of the Department of Veterans Affairs Regional Office (RO) in St. Petersburg, Florida, denying the claim currently on appeal.  

The appellant testified in a hearing before the undersigned Veterans Law Judge at the RO in St. Petersburg, Florida in February 2011.  A written transcript of this hearing has been prepared and incorporated into the evidence of record.  


FINDINGS OF FACT

1.  The Veteran and the appellant were married in February 1980.  

2.  The Veteran and the appellant subsequently divorced in July 2002.  

3.  There is no evidence of record suggesting that the Veteran and the appellant ever remarried.  




CONCLUSION OF LAW

The criteria are not met to recognize the appellant as the Veteran's surviving spouse for VA death benefits purposes.  38 U.S.C.A. §§ 101(3), 1102, 1304 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.1(j), 3.50, 3.52, 3.54 (2010).  

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In the context of a claim for DIC benefits, § 5103(a) notice must include (1) a statement of the conditions, if any, for which a veteran was service connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service connected.  Hupp v. Nicholson, 21 Vet. App. 342, 352-53 (2007).  

While there are particularized notice obligations with respect to a claim for DIC benefits, there is no preliminary obligation on the part of VA to conduct a predecisional adjudication of the claim prior to providing § 5103(a)-compliant notice.  

In November 2006, notice was sent to the appellant that partially complied with the requirements of Hupp.  The letter informed the appellant of what was required to support a claim for benefits, to include both claims already service-connected and claims not yet service-connected.  However, the letter did not provide a statement of the conditions for which the Veteran was service-connected at the time of his death.  However, this information was later provided to the appellant in the June 2007 rating decision.  The claim was subsequently readjudicated, no prejudice has been alleged, and none is apparent from the record.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant notification followed by readjudication of the claim, such as an statement of the case or supplemental statement of the case, is sufficient to cure a timing defect).  

Next, VA has a duty to assist the appellant in the development of the claim.  This duty includes assisting her in the procurement of service medical records and pertinent treatment records.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2009).  The Board finds that all necessary development has been accomplished, and therefore, appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA has obtained the Veteran's service medical records.  Also, copies of private treatment records and the Veteran's death certificate have been incorporated into the claims file.  Significantly, neither the appellant nor her representative has identified any additional existing evidence that is necessary for a fair adjudication of the claim that has not yet been obtained.  Hence, no further notice or assistance to the claimant is required to fulfill VA's duty to assist her in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

While VA has provided the Veteran with notice and assistance in this case, the Board notes that this was not necessary as the benefit sought is barred as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the law and not the evidence is dispositive the Board should deny the claim on the ground of the lack of legal merit or the lack of entitlement under the law); VAOPGCPREC 5-2004 (June 23, 2004) (VA is not required to provide notice of the information and evidence necessary to substantiate a claim where that claim cannot be substantiated because there is no legal basis for the claim or because undisputed facts render the claimant ineligible for the claimed benefit).  

Analysis

The record demonstrates that the Veteran died on August [redacted], 2006.  The Veteran's death certificate lists his cause of death as hepatic cirrhosis due to hepatitis C.  At the time of the Veteran's death, he was not service-connected for hepatitis C, but rather, for bilateral hearing loss, the residuals of a mastoidectomy, adult onset diabetes mellitus, and the residuals of otitis media, healed.  It is the appellant's contention that the Veteran's diabetes mellitus contributed to his death.  However, without turning to the merits of the claim, the evidence fails to establish that the appellant was the spouse of the Veteran at the time of his death, and as such, she is not entitled to DIC benefits as a matter of law.  

Service connection for the cause of the Veteran's death may be granted if a disability incurred in or aggravated by service was either the principle or a contributory cause of the Veteran's death.  38 C.F.R. § 3.312(a) (2010).  For a service-connected disability to be the principle cause of death it must singly or with some other condition be the immediate or underlying cause, or be etiologically related.  38 C.F.R. § 3.312(b) (2010).

VA death benefits, including DIC, are payable to a Veteran's surviving spouse under certain circumstances.  38 U.S.C.A. §§ 1310, 1541(a).  A surviving spouse means a person of the opposite sex whose marriage to the Veteran meets the requirements of 38 C.F.R. § 3.1(j) and who was the spouse of the Veteran at the time of the Veteran's death.  38 C.F.R. §3.50(b).  For VA benefits purposes, a marriage means a marriage valid under the law of the place where the parties resided at the time of the marriage, or the law of the place where the parties resided when the right to benefits accrued.  38 C.F.R. § 103(c); 38 C.F.R. § 3.1(j).  The appellant has the burden to establish her status as a rightful claimant.  Sandoval v. Brown, 7 Vet. App. 7, 9 (1994).  

The record contains a marriage certificate, confirming that the Veteran and the appellant were married in February 1980.  However, the record also contains a July 2002 Final Judgment and Decree from the Superior Court of Fulton County, Georgia, granting a total divorce between the appellant and the Veteran.  The Veteran's subsequent communications between VA reflected his status as a single individual.  According to a January 2006 letter of benefits, VA noted that the Veteran was being paid as a single individual with no dependents.  Also, in November 2004, the Veteran submitted a statement to VA in which he requested that VA stop mailing communications involving his claims to his ex-wife (the appellant) because she was no longer his spouse.  The Veteran's death certificate also indicated that he was divorced.  As such, the preponderance of the evidence of record demonstrates that the appellant was not married to the Veteran at the time of his death.  

In reaching the above decision, the Board has considered the testimony provided by the appellant during her February 2011 hearing.  The appellant testified that she was not aware of any divorce between her and the Veteran.  The Veteran's representative also questioned the validity of the July 2002 divorce decree.  However, while the Board has considered these assertions, they fail to demonstrate that the appellant was married to the Veteran at the time of his death.  The record clearly contains a divorce decree regarding the appellant and the Veteran.  While the Veteran's representative has questioned the validity of this decree, the record contains no evidence to support this assertion and the claim number listed on the divorce decree is a valid claim number.  Also, while the appellant claims to not know of any divorce proceedings, this seems highly suspect in light of actions taken by the Veteran in November 2004 to ensure that communications involving him were no longer since to his ex-wife.  As such, the appellant's February 2011 hearing testimony does not demonstrate that she is the Veteran's surviving spouse.  See Sandoval v. Brown, 7 Vet. App. 7, 9 (1994) (holding that it is the appellant's responsibility to establish her status as a rightful claimant).  

As a final matter, the Board notes that the record contains a certified statement from the Deputy Clerk of the Circuit and County Courts of Dade County, Florida.  According to this individual, a search of their databases failed to find a divorce action between the appellant and the Veteran.  However, this is of no relevance to the pending claim.  The official divorce decree of record was prepared in Fulton County, Georgia, so a record of this would not be expected in the databases of Dade County, Florida.  

As the evidence of record fails to demonstrate that the appellant is a surviving spouse of the Veteran, DIC benefits are not warranted.  

ORDER

Entitlement to service connection for the cause of the Veteran's death is denied.  



____________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


